UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7053


STEVEN LOUIS BARNES,

                       Plaintiff – Appellant,

          v.

GREGORY WILLIAM SEIGLER; LT. MARK HOWARD,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:11-cv-01156-MBS)


Submitted:   September 26, 2013        Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Louis Barnes, Appellant Pro Se. William Henry Davidson,
II, Daniel C. Plyler, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven    Louis     Barnes       appeals    the    district           court’s

orders accepting the recommendation of the magistrate judge and

dismissing      without      prejudice    Barnes’    claims      against       Appellee

Gregory William Seigler and granting summary judgment on Barnes’

claims   against      Appellee    Mark    Howard    in   favor       of    Howard,    and

denying reconsideration.           We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated     by   the    district     court.          Barnes      v.        Seigler,     No.

5:11-cv-01156-MBS (D.S.C. Sept. 27, 2012; June 6, 2013).                               We

dispense     with     oral     argument    because       the    facts        and     legal

contentions     are    adequately    presented      in    the    materials          before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2